DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 2/1/2022 in response to Office Action (non-final rejection) mailed 11/29/2021. 
Claims 1-12 were previously pending. With Applicant’s filing of 2/1/2022 Claims 1, 5-6, and 9 are amended, and Claims 2-4, 7-8, and 10-12 are as previously presented. Presently Claims 1-12 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 5 was previously objected to for minor informality. In light of Applicant’s amendment, this objection is withdrawn.
Claims 1-12 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited limitations for a build platform buffering assembly configured for removably receiving at least one build platform on which an object has been produced and a robot operatively associated with each of a cleaning apparatus, at least two additive manufacturing apparatus, a build platform dispensing assembly, and said build platform buffering assembly, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 2-12 are allowable as depending from an allowable base claim.
A close prior art reference here made of record Swanson et al. (US 2013/0075957 A1) disclose a multiple additive manufacturing system farm and a robot that takes built 3D parts with support structures from the manufacturing farm and places them in vessels which are then placed in reservoirs for dissolving the support structures. The robot then moves the vessels into cleaning tanks. Swanson do not disclose the additive manufacturing systems each have a build platform and a plurality of build platforms may be provided in a build platform dispensing assembly. Swanson do not disclose a build platform buffering assembly configured for removably receiving at least one build platform on which an object has been produced, but rather teaches a solvent reservoir configured to removably receive at least one vessel on which an object has been transported. Swanson do not disclose the claim limitations recited above.
A close prior art reference of record Plachner discloses a powder-based 3D printing system comprising a plurality of replaceable containers in a supply system amidst six 3D printers with a transport robot operable to retrieve an unused replaceable container from the supply system and take it to a 3D printer. After the object is built in the container the robot is to take the container+object to an unpacking station wherein excess powder is cleaned from the built object. Plachner does not disclose a build platform buffering assembly configured for removably receiving at least one build platform on which an object has been produced. Plachner do not disclose the claim limitations recited above.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743